As filed with the Securities and Exchange Commission on April 18, 2013 File No. 812-14093 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”), FOR AN ORDER GRANTING EXEMPTIONS FROM SECTIONS 18(c) AND 18(i) OF THE 1940 ACT, AND FOR AN ORDER PURSUANT TO SECTION 17(d) UNDER THE 1d-1 THEREUNDER. MORGAN CREEK GLOBAL EQUITY LONG/SHORT INSTITUTIONAL FUND MORGAN CREEK CAPITAL MANAGEMENT, LLC TOWN HALL CAPITAL, LLC Written and oral communications regarding this Application should be addressed to: David James State Street Bank and Trust Company 4 Copley Place, 5th Floor Mail Stop CPH 0326 Boston, MA 02116 (617) 662-1742 With copies of written communications to: Bibb L. Strench, Esquire Seward & Kissel LLP treet N.W. Washington, DC 20001 This Application (including Exhibits) contains 25 pages. 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: MORGAN CREEK GLOBAL EQUITY LONG/SHORT INSTITUTIONAL FUND MORGAN CREEK CAPITAL MANAGEMENT, LLC TOWN HALL CAPITAL, LLC AMENDMENT NO. 1 TO THE APPLICATION PURSUANT TO SECTION 6(c) OF THE INVESTMENT
